Citation Nr: 0111518	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for psychogenic seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, among other 
things, eliminated the concept of a well-grounded claim.  In 
light of the fact that the RO denied as not well grounded the 
claims of entitlement to service connection for arthritis and 
service connection for residuals of a head injury in June and 
October 1999, respectively, and that those rating decisions 
became final between July 14, 1999 and November 9, 2000, the 
veteran and her representative are hereby advised that said 
claims may be readjudicated, upon the veteran's request, in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subparts (a)-(b), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, these matters are referred to the RO for 
appropriate action.  


REMAND

In addition to eliminating the well-grounded claim 
requirement, the recently enacted Veterans Claims Assistance 
Act of 2000 has expanded the VA's duty to notify the veteran 
and her representative, and enhanced its duty to assist a 
veteran in developing the facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

The veteran contends that her seizures, diagnosed as 
psychogenic seizures, are related to a head injury sustained 
during service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  In the alternative, she 
asserts that her seizures are secondary to the service 
connected major depressive disorder.  

The Board observes that the October 1999 rating decision that 
denied service connection limited the discussion to service 
connection on a direct basis without addressing whether 
service connection was warranted on a secondary basis.  The 
RO did not issue a subsequent rating decision or supplemental 
statement of the case to address the veteran's additional 
argument.  See Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  
Since service connection for seizures, diagnosed as 
psychogenic seizures, may also be service connected if they 
are shown to be proximately due to or the result of a service 
connected disability, see 38 C.F.R. § 3.310(a) (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995), the claim of entitlement to 
service connection for psychogenic seizures must be remanded 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In view of the fact that the veteran received protracted 
medical care for various conditions during her brief military 
service to include psychiatric evaluations, the Board has 
chosen to highlight certain entries which may bear on the 
RO's reevaluation of this claim.  A November 1978 entry 
written by a clinical social worker reflects that the veteran 
had difficulty expressing demands on others for caring and 
attention.  The psychiatric evaluation reflects that the 
probability that the veteran's illnesses provide secondary 
gains was excellent.  It was the opinion of the clinical 
social worker that the veteran would continue to manifest 
symptoms or complaints of pain for sometime as that had been 
a dominant mode of interaction with others because she had 
been sick most of her life.  A subsequent entry dated in 
November 1978 for an unrelated condition reflects 
psychophysiologic reaction.  A December 1978 entry reflects 
that previous evaluations and psychological tests suggested 
the possibility of a "working" conversion reaction.  In 
January 1979, the veteran was transferred to the in-patient 
psychiatry service and a Medical Evaluation Board was 
initiated.  

In brief, the service medical records dated in 1979 reflect 
depression, suicide attempts, immature personality, presumed 
psychosomatic illnesses in an attempt to manipulate, and 
multiple episodes of syncope/fainting with reported lethargy, 
weakness, tingling, and numbness in her lower extremities.  
The veteran was afforded a neurology evaluation in February 
1979 for loss of consciousness times two.  It was indicated 
that she had been seen following the initial unwitnessed 
episode and there was no evidence of seizure activity.  
Following an examination, the impression was syncope, 
etiology undetermined.  In March 1979, the veteran climbed 
out of a ward window, slipped and fell to the ground.  She 
stated that she had fallen on her head.  It was determined 
that she had suffered a neck strain in the fall, but no 
significant injury.  The report of the April 1979 neurology 
evaluation reflects a normal EEG noting that a normal EEG did 
not necessarily exclude the clinical diagnosis of a seizure 
disorder.  Evaluations of her syncope/fainting episodes 
reflect that the veteran was manipulative and that her 
symptoms could be related to that end, particularly when she 
was stressed.  A Report of Unusual Occurrence completed 
following a fainting episode in May 1979 reflects that the 
veteran had a history of these "fainting episodes."  The 
neurology evaluations revealed no positive physical findings.  
Neurology felt that the fainting was probably hysterical in 
nature and connected with her psychiatric symptoms.  The 
veteran was separated from service in December 1979 pursuant 
to a Medical Evaluation Board with physical and psychiatric 
diagnoses.  

Military hospital records dated between 1990 and 1994 to 
include a May 1993 report from the Department of 
Neurology/Wilford Hall U.S.A.F. Medical Center indicate a 
pathologic cause for her seizures in 1990 - 1992 (e.g., right 
frontal cavernous hemangioma), non-epileptic seizures and 
possible simple partial seizures in 1993, as well as 
treatment for PTSD symptomatology associated with childhood 
abuse.  Subsequent treatment records dated in 1994 reflect a 
psychosomatic component as well as a pathologic component.  
There is no evidence of record reflecting treatment for 
symptoms attributed to the seizure disorder or further 
evaluation of the right frontal cavernous hemangioma for the 
period from January 1995 to May 1998.  There is no indication 
that the RO sought that evidence from the veteran.  A July 
1998 private medical report from Deer Oaks Mental Health 
Associates reflects inpatient treatment at Laurel Ridge in 
1983 for attempted suicide and that Dr. S.S. believed that 
some of what may be triggering the veteran's seizures was 
psychological in nature.  Neither the Laurel Ridge treatment 
records nor those belonging to Dr. S.S. have been associated 
with the claims folder.  The May 1999 VA mental disorders 
examination reflects, inter alia, that the veteran received 
treatment of a seizure disorder "stated" to be from a 
frontal lobe hemangioma.  The examiner did not develop this 
further.  

The September 1999 VA neurology examination reflects that the 
claims file was reviewed.  It appears that the VA examiner 
limited his record review to the May 1993 Department of 
Neurology summary from Wilford Hall U.S.A.F. Medical Center 
and the July 1998 medical report from Deer Park Mental Health 
Associates which revealed an admission to Laurel Ridge 
Psychiatric Hospital in 1983 for a suicide attempt with 
evidence of psychogenic type seizures.  The report of VA 
examination also reflects an admission to Southwest Texas 
Methodist Hospital in June 1998 for increased seizure 
activity.  At that time, the veteran reportedly had seizure 
activity that was suspected as being non-epileptic and video 
monitoring was started.  The study was interpreted by an 
epileptologist, Dr. J.L., who found no evidence to support a 
seizure disorder as reflected by the monitoring data.  The 
Board observes that the treatment records dated in June 1998 
from Southwest Texas Methodist Hospital and Dr. J.L. have not 
been associated with the claims file.  

Based on a full review of the claim, despite the diagnosis of 
psychogenic seizures by VA examination in September 1999 and 
the finding that the psychogenic seizures would not be 
related to any previous history of head injury, the Board is 
of the opinion that additional development is warranted to 
provide an etiological opinion based on a full review of the 
claims file to include the service medical records in an 
effort to establish whether the psychogenic seizures had 
their onset in service or are etiologically related to the 
service connected major depressive disorder.  Therefore, the 
Board determines that a remand for a medical examination and 
etiological opinion based on a full review of the record is 
warranted before the claim of entitlement to service 
connection for psychogenic seizures may be adjudicated.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000); see also 38 C.F.R. § 19.9 
(2000); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

Accordingly, this case is REMANDED for the following 
development actions: 

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 have been 
completed.  In addition to ensuring 
that the new notification requirements 
and development procedures contained 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied, the 
RO should inform the veteran that she 
may submit any evidence to show that 
the seizure disorder is proximately 
due to the service connected major 
depressive disorder.  

2. The RO should associate with the 
claims file the following records of 
treatment from: Laurel Ridge 
Psychiatric Hospital in 1983; Dr. 
J.L., epileptologist, in San Antonio, 
Texas; Southwest Texas Methodist 
Hospital in June 1998; Dr. S.S.; and 
any other civilian, military, or VA 
treatment records since her discharge 
from service to the present which 
reflect treatment of psychogenic 
seizures.  After securing the 
necessary authorizations, the RO 
should obtain any records that have 
not already been associated with the 
claims folder.  Any failures to 
respond or negative responses from the 
contacted entities should be 
associated with the claims file.  

3. The veteran should be afforded 
comprehensive VA neurologic and 
psychiatric examinations to determine 
the etiology of any current seizure 
disorder.  All indicated tests must be 
conducted.  The claims folder and a 
copy of the Remand text MUST be made 
available to the examiners for review 
concurrent with the respective 
examinations.  After the respective 
examinations have been performed, the 
neurologist and the psychiatrist 
should discuss their findings to 
provide a joint medical opinion based 
on the medical evidence of record 
(e.g., service medical records, 
private, military, and VA treatment 
records) as to (a) Whether it is at 
least as likely as not that the 
current seizure disorder had its onset 
in service and why; and (b) In the 
alternative, whether it is at least as 
likely as not that any current seizure 
disorder is etiologically related to 
the service connected major depressive 
disorder or any other service 
connected disability and why.  Any 
expressed medical opinion should 
discuss whether some or all of the 
seizures are due to the non-service 
connected right frontal cavernous 
angioma.  

Any and all opinions expressed must be 
based on the evidence in the claims 
file and the examination of the 
veteran.  If for any reason the 
examiners are unable to provide a 
complete opinion, they should provide 
an explanation.  

4. The RO should then review the record 
and ensure that all the above actions 
have been completed in full.  If any 
development is incomplete, or if the 
requested examination does not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action should be taken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5. The RO must then reconsider the 
veteran's claim for entitlement to 
service connection for psychogenic 
seizures on a direct and secondary 
basis.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.310.  If any 
benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


